            Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA
                                                       Magistrate No.____________________
             v.
                                                       Violation:
  SALUSTHIAN LUTAMILA
                                                       18 U.S.C. 1343 (Wire Fraud)
  (a/k/a SALLU LUTAMILA),
                                                       UNDER SEAL
                    Defendant.



  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Randy C. Combs, first being duly sworn, hereby depose and state as follows:

                                          INTRODUCTION

       1.         I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since 2010. I am currently assigned to a white collar crime squad at the FBI’s

Washington Field Office (“WFO”). During my employment with the FBI, I have conducted and/or

assisted in numerous national security and criminal investigations, to include matters involving

money laundering, bank fraud, and wire fraud in violation of Title 18 of the United States Code. I

have gained experience in the conduct of such investigations through training, courses, and

everyday work related to conducting these types of investigations.

       2.         This affidavit is being submitted in support of a criminal complaint and an arrest

warrant based on probable cause to believe that SALUSTHIAN LUTAMILA has committed the

offense of Wire Fraud, in violation of Title 18, United States Code, Section 1343.

       3.         The facts and information contained in this affidavit are based on my personal

knowledge and observations, my review of records and documents obtained during this



                                                   1
            Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 2 of 7



investigation, information received from other individuals, and my experience and training as a

Special Agent.

       4.        This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                                BACKGROUND AND OVERVIEW

       5.        Your affiant and other law enforcement personnel conducted multiple interviews

and reviewed numerous documents during the course of this investigation, information from which

is described more fully in the following paragraphs. Based on these interviews and the review of

numerous documents, it appears that between November 2018 and January 2019, SALUSTHIAN

LUTAMILA (“LUTAMILA”) embezzled approximately $610,000 from the Inter-American

Development Bank (“IDB”) – IIC Federal Credit Union (“FCU”) 1, by transferring IDB-IIC FCU

funds to his personal E*TRADE account without authorization or justification.

       6.        The IDB-IIC FCU is located in Washington, D.C. and provides loans, checking

accounts, and savings accounts, along with other services. According to their publically available

website, the IDB-IIC FCU has more than 11,000 members and over $560,000,000 in assets.

       7.        LUTAMILA began his employment with the IDB-IIC FCU in or about November

2016. LUTAMILA’s positions within IDB-IIC FCU included Controller, Director of Finance, and

Acting Chief Financial Officer (“CFO”).

       8.        In or about May 2017, LUTAMILA became Acting CFO and was provided with an

executive coach and given presentation skills training, in an attempt to help LUTAMILA achieve

and demonstrate the skills of a CFO. However, LUTAMILA did not show progress and his

presentations did not show improvement to the level required of a CFO.


1
 The IDB-IIC FCU was rebranded in June 2019 as the IDB Global Federal Credit Union. For the purposes of this
affidavit, IDB Global Federal Credit Union will be referred to as IDB-IIC FCU.

                                                      2
            Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 3 of 7



       9.       On or about August 30, 2018, an IDB-IIC FCU executive (“Person #1”), a senior

executive with the credit union, informed LUTAMILA that the IDB-IIC FCU was going to look at

other candidates to be the permanent CFO. Person #1 also informed LUTAMILA that there was

still a place for him at the IDB-IIC FCU. LUTAMILA was asked to assist in the process of finding

a new CFO for the IDB-IIC FCU. LUTAMILA participated in the hiring process for the new CFO

from September 2018 to December 2018.

       10.      The new CFO began their employment with the IDB-IIC FCU on or about January

22, 2019, which was in the midst of the IDB-IIC FCU year-end audit. When the auditing firm

conducted IDB-IIC FCU’s year-end audit, it was the firm’s practice to review accruals and compare

those amounts to supporting documentation.

       11.      In or about April 2019, an IDB-IIC FCU executive (“Person #2”), a financial

executive with the credit union, reviewed accruals for tax liabilities of the IDB-IIC FCU for

employee tax withholdings and other tax accruals in preparation for the auditors. While conducting

this review, Person #2 discovered suspicious transactions that suggested LUTAMILA was

embezzling funds from the IDB-IIC FCU.

       12.      On or about April 11, 2019, Person #2 discovered funds from multiple internal IDB-

IIC FCU accounts were being sent to another internal IDB-IIC FCU account called Acceso. The

Acceso account was a dormant internal IDB-IIC FCU account that had been reactivated at the

direction of LUTAMILA. Person #2 discovered that the movement of funds into the Acceso

account was done under LUTAMILA’s employee user name. Further examination by Person #2

revealed the money was then being disbursed from the Acceso account to an E*TRADE account.

LUTAMILA had the access required to make entries and conduct account transfers, and according




                                                 3
           Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 4 of 7



to Person #2, the way the IDB-IIC FCU had its accounting and banking software set, making journal

entries and the movement of money between accounts did not require dual authentication.

                                               PROBABLE CAUSE

       13.      Beginning in November 2018, a number of unauthorized transfers were conducted

from IDB-IIC FCU’s Acceso account to an E*TRADE account, of which LUTAMILA is the sole

owner. These transactions were accomplished by transferring funds from various IDB-IIC FCU

internal accounts to IDB-IIC FCU’s Acceso account.                  Automated clearing house (“ACH”) 2

transfers were then sent to LUTAMILA’s E*TRADE account.

       14.      A review of documents obtained through this investigation showed on multiple dates

between November 2018 and January 2019, LUTAMILA transferred a total of $610,000 from

various IDB-IIC FCU accounts to the IDB-IIC FCU Acceso account. A further review of IDB-IIC

FCU documents showed that between November 2018 and January 2019, seven ACH transfers

totaling $610,000, were sent from IDB-IIC FCU’s Acceso account to LUTAMILA’s E*TRADE

account.

       15.      Based on information developed through this investigation, your affiant believes

LUTAMILA to have two E*TRADE accounts, one which being account number ****5074.

E*TRADE account ****5074 was opened on November 8, 2018, with LUTAMILA listed as the

sole owner of the account. E*TRADE account ****5074 was opened approximately one week

before the first unauthorized ACH transfer from the IDB-IIC FCU Acceso account. A review of

E*TRADE account ****5074 records revealed that between November 2018 and January 2019,

$610,000 entered into the account, via seven ACH transfers from IDB-IIC FCU’s Acceso account.




2
  Automated clearing house (“ACH”) is a network that coordinates electronic transactions between financial
institutions.

                                                        4
         Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 5 of 7



       16.     In May 2019, your affiant conducted an interview with Person #1. During the

interview your affiant learned LUTAMILA did not have approval from anyone at IDB-IIC FCU to

withdraw $610,000 and place the money in his personal account. Additionally, in May 2019, your

affiant conducted an interview with Person #2.        During this interview, Person #2 stated

LUTAMILA created large intricate entries to the IDB-IIC FCU accounting system to conceal the

movement of funds.

       17.     In September 2019, your affiant conducted a follow-up interview of Person #2.

During this interview, your affiant learned the unauthorized ACH transfers from IDB-IIC FCU to

E*TRADE were initiated by E*TRADE. Through a September 2019 interview of an E*TRADE

executive (“Person #3”), your affiant learned that when an ACH request is originated through

E*TRADE, the institution on the receiving end of the request will not see the specific E*TRADE

account number associated with the request. Your affiant believes it is likely LUTAMILA initiated

the ACH transfers through E*TRADE in order to conceal specific account information from the

IDB-IIC FCU.

       18.     E*TRADE’s server data center is located in a suburb of Atlanta, Georgia. Your

affiant learned through a September 2019 interview with Person #3 that all electronic requests, to

include originated and received ACH requests, are processed through this server data center. IDB-

IIC FCU’s outgoing transactions, to include ACH transfers, are processed through either the main

servers in Iowa or back-up servers in Colorado.

       19.     A review of internet protocol (“IP”) history for LUTAMILA’s online access to

E*TRADE showed mobile account activity on November 30, 2018 at 2:18 p.m. from an IP address

resolving to IDB-IIC FCU’s location in Washington, D.C. A review of LUTAMILA’s E*TRADE

account ****5074 records revealed the transaction date for an incoming deposit of $99,171 from



                                                  5
          Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 6 of 7



IDB-IIC FCU’s Acceso account on the same date and time, November 30, 2018 at 2:18 p.m. Your

affiant therefore believes that, on November 30, 2018, LUTAMILA used a mobile electronic device

located in the District of Columbia to login to his E*TRADE account and initiate an ACH transfer

from IDB-IIC FCU to E*TRADE, thereby causing a wire transmission to be made in interstate

commerce in furtherance of a scheme and artifice to defraud.

                                          CONCLUSION

        20.    As described in this affidavit, there is reason to believe that SALUSTHIAN

LUTAMILA conducted seven unauthorized transfers, between November 2018 and January 2019,

from IDB-IIC FCU’s Acceso account to his personal E*TRADE account, for a total of $610,000.

Additionally, there is reason to believe LUTAMILA knowingly caused multiple ACH transfers to

be made in interstate or foreign commerce, in furtherance of a scheme and artifice to defraud.

        21.    Therefore, based on the aforementioned information, your affiant believes there is

probable cause that from in or about November 2018 through in or about January 2019, in the

District of Columbia and elsewhere, SALUSTHIAN LUTAMILA knowingly caused multiple wire

transmissions totaling approximately $610,000 to be made in interstate or foreign commerce, in

furtherance of a scheme and artifice to defraud, in violation of Title 18, United States Code, Section

1343.




                                                  6
         Case 1:19-mj-00236-RMM Document 1-1 Filed 09/24/19 Page 7 of 7



       22.     Therefore, I respectfully request that a criminal complaint charging LUTAMILA

with the crime of wire fraud be authorized and that an arrest warrant be issued.


                                                       Respectfully submitted,


                                                      __________________________
                                                      Randy C. Combs
                                                      Special Agent
                                                      Federal Bureau of Investigation
                                                      Department of Justice


Subscribed to and sworn to before me this _____ day of September, 2019


______________________________________
HONORABLE ROBIN M. MERIWEATHER
UNITED STATES MAGISTRATE JUDGE




                                                 7
